DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “a first side” should be “the first side” because this element was introduced in claim 1.
Regarding claim 10, the limitation “the arm rail” lacks antecedent basis.  It appears that this should be “the arm”.
Regarding claim 20, the limitation “the interface plate” lacks antecedent basis.  It appears that claim 20 should depend from claim 19, and is treated as such in the art rejection below.
Claims 11-19 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON CHEN
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 11255010 to Chen in view of FR 2,527,149 to Basset and US Patent 4,461,410 to Tartaglia.
Regarding claim 1, Chen discloses a rack for supporting an item (a bicycle) and mounting to a ladder having a vertical member (1), comprising: a rail (3) abutting a first side of the vertical member of the ladder; a clamp (see unnumbered clamp in figure holding the rail to the vertical member) securing the rail to the vertical member of the ladder.  Chen fails to clearly disclose that the rail abuts the vertical member, or the details of the clamp.  However, Basset discloses a clamp securing a rail (1) to a transverse member (2) including a plate (8) disposed on a second side of the transverse member, the second side is opposite the first side; and a coupler (6) coupling the plate and the rail; wherein the coupler is configured to compress the structural support between the plate and the rail (Fig. 2).  It would have been obvious to one of ordinary skill to have used a plate and coupler to secure the rail to the vertical member in Chen because the modification only requires a simple substitution of one known, equivalent fastening element for another to obtain predictable results.  Chen discloses an element for holding the frame of the bicycle (straps 33 and corresponding holding bases), but fails to disclose a hook.  However, Tartaglia discloses a bicycle carrier including a hook (35) operatively mounted to a rail (60) and configured to support the item (35 supports the frame of the bicycle).  It would have been obvious to one of ordinary skill to have used a hook to support the frame in the combination because the modification only requires a simple substitution of one known, equivalent bicycle support element for another to obtain predictable results.
Regarding claim 2, the combination from claim 1 discloses wherein: the plate defines a hole (Basset Fig. 2 – hole in 8 receiving 6) extending through the plate; the rail defines a mounting hole (Basset Fig. 2 – hole in 1 receiving 6) extending through the rail; the rail defines a front face facing away from the vertical member (Chen – front face of 3); and the coupler extends through the mounting hole to extend past the front face (Basset Fig. 2 – 6 extends through the hole to extend past the top face of 1).  The combination fails to disclose the holes being slots.  However, Tartaglia discloses a fastener hole that is formed as a slot (23, 24, 33, 34).  It would have been obvious to one of ordinary skill to have used slots extended along the length of the rail and plate for the fastener holes because it would allow the user some adjustment in positioning (for example, to accommodate a thicker or thinner vertical member).  
Regarding claim 3, the combination from claim 2 discloses wherein the coupler includes: a bolt (6 – Basset) extending through the plate slot and through the mounting slot to extend past the front face.  The combination fails to disclose a nut.  However, Tartaglia discloses a fastener connection including a bolt (40) and a nut (41) threadingly mounted to the bolt.  It would have been obvious to one of ordinary skill to have used bolts and nuts in the combination because the modification only involves a simple substitution of one known, equivalent fastener element for another to obtain predictable results.  The combination discloses a nut (41 – Tartaglia) threadingly mounted to the bolt (6 – Basset) proximate the front face and configured to press the front face of the rail (3 – Chen) towards the plate (8 – Basset) to compress the vertical member (1 – Chen) between the plate and the rail.  Any necessary reversal of the bolt/nut would have been obvious because it only involves a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 4, the combination from claim 2 discloses wherein the mounting slot extends longitudinally to enable the coupler to extend through the mounting slot in a selected longitudinal position along the rail (the slots extend longitudinally and satisfy this intended use).
Regarding claim 5, the combination from claim 1 discloses wherein the hook mounts to the coupler proximate the front face of the rail (the hook is mounted to the rail (Tartaglia Fig. 1 – hook 35 mounts to rail 60), which is mounted to the coupler at the front face of the rail; applicant’s para. 0036 notes that direct and indirect connections are considered in the application).   
Regarding claim 6, the combination from claim 1 discloses the hook mounting to the rail (using the hook mount from Tartaglia Fig. 1, the hook bolts to the rail).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Basset and Tartaglia, further in view of US Patent 4,116,341 to Hebda.
Regarding claim 5, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Hebda discloses a support (50, 51) that is mounted directly to a bolt that secures a rail (43) to a ladder (see Fig. 4).  It would have been obvious to one of ordinary skill to have made the hook mount to the end of one of the couplers for securing the rail because it would result in less parts for the configuration, which would decrease the cost and reduce the time for assembly. In the combination, the hook mounts to the coupler proximate the front face of the rail.
Regarding claim 6, the combination from claim 5 discloses wherein the hook further mounts to the rail (the hook mounts to the rail via the threaded portion of the coupler).
Regarding claim 7, the combination from claim 5 discloses wherein: the rail extends horizontally (Chen – figure).  The combination fails to disclose the hook being angled.  However, Hebda discloses holding a bicycle frame using angled supports (Fig. 1).  It would have been obvious to one of ordinary skill to have oriented the hooks at an angle in the combination to support the angled portions of the frame, as taught by Hebda.  In the combination, the configuration would be capable of supporting an object in a tilted orientation, depending on the size and shape of the object. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Basset and Tartaglia, further in view of US Published Application 2012/0043286 to Noyes.
Regarding claim 8, the combination from claim 1 fails to disclose the claimed details of the hook.  However, Noyes discloses a bicycle holder including a hook wherein the hook includes: a hook member (210) configured to support the item; and a retention member (215) proximate to the hook member and operable to selectively secure the item supported on the hook member.  It would have been obvious to one of ordinary skill to have used Noyes hook configuration in the combination because it would result in a more secure connection to the bicycle.

REJECTION BASED ON LENTZ
Claim(s) 1, 9-11, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,552,270 to Lentz in view of US Published Application 2020/0406830 to Owen and Basset.  
Regarding claim 1, Lentz discloses a rack for supporting an item (bicycles) and mounting to a ladder having a vertical member (20, 22).  Lentz fails to disclose the claimed details of the rail.  However, Owen discloses a bicycle rack including a rail (104) abutting a vertical member (102); a clamp (118) securing the rail to the vertical member; and a hook (106 – see hook shape on either end) operatively mounted to the rail and configured to support the item.  It would have been obvious to one of ordinary skill to have used Owen’s bicycle holder in Lentz because it would allow for holding more bicycles and because the modification only involves a simple substitution of one known, equivalent bicycle holder for another to obtain predictable results.  In the combination, both the rail (104 – Owen) and the arm (110 – Owen) would be secured to a front surface of the vertical member in Lentz, similar to how the arm (110 – Owen) is secured to the front surface of the vertical member (102).  Lentz also discloses a horizontal rail member abutting the vertical member (Figs. 4-5).  In the combination, the position and/or the number of hooks (106 – Owen) or cross bars (28 – Lentz) would be modified as necessary.  The combination fails to disclose the details of the clamp.  However, Basset discloses a clamp securing a rail (1) to a transverse member (2) including a plate (8) disposed on a second side of the transverse member, the second side is opposite the first side; and a coupler (6) coupling the plate and the rail; wherein the coupler is configured to compress the structural support between the plate and the rail (Fig. 2).  It would have been obvious to one of ordinary skill to have used a plate and coupler to secure the rail and arm to the vertical member in the combination because the modification only requires a simple substitution of one known, equivalent fastening element for another to obtain predictable results.  
Regarding claim 9, the combination from claim 1 discloses an arm (110 – Owen) abutting a first side of the vertical member of the ladder and vertically spaced from the rail; and a second clamp (Basset – 6, 8) securing the arm to the vertical member of the ladder.
Regarding claim 10, the combination from claim 1 discloses wherein the second clamp includes: a second plate (Basset – 8) disposed on the second side of the vertical member; and a second coupler (Basset – 6) coupling the second plate and the arm rail.
Regarding claim 11, the combination from claim 1 discloses wherein the second coupler (6 – Basset) is configured to compress the vertical member (20, 22 – Lentz) between the second plate (8 – Basset) and the arm (110 – Owen).
	Regarding claim 15, the combination from claim 9 discloses wherein the arm includes a support plate (arm (110 – Owen) has a square cross-section, the top is a support plate as claimed) extending away from the vertical member.
	Regarding claim 16, the combination from claim 9 discloses wherein the support plate is operable to restrict the item from contacting the vertical member proximate the arm when the item is supported by the hook (the top of the arm (110 – Owen) would prevent contact as functionally claimed).
	Regarding claim 17, the combination from claim 9 discloses wherein the support plate (for this claim, the support plate includes the top of 110, plus 122 (Owen)) defines a recess (recess between members 122 (Owen)) to receive a portion of the item and to restrict the item from moving by abutting the portion of the item within the recess on multiple sides (Fig. 2 – Owen).
	Regarding claim 19, the combination from claim 9 discloses wherein the arm includes an interface plate (rear surface of arm (110 – Owen) adjacent the vertical member) abutting the vertical member) extending transverse to the support plate and abutting the vertical member.
	Regarding claim 20, the combination from claim 9 discloses wherein the interface plate is integrally coupled to the support plate (the top and rear surfaces of the arm (110 – Owen) are integral).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz, Owen and Basset, further in view of Tartaglia.
  	Regarding claim 12, the combination from claim 1 discloses wherein: the plate defines a hole (Basset Fig. 6 – hole in 8 receiving 6) extending through the plate; the rail defines a mounting hole (Basset Fig. 6 – hole in 1 receiving 6) extending through the rail; the rail defines a front face facing away from the vertical member (Owen – front face of 104); and the coupler extends through the mounting hole to extend past the front face (Basset Fig. 6 – 6 extends through the hole to extend past the top face of 1).  The combination fails to disclose the holes being slots.  However, Tartaglia discloses a fastener hole that is formed as a slot (23, 24, 33, 34).  It would have been obvious to one of ordinary skill to have used slots extended along the length of the arm and plate for the fastener holes because it would allow the user some adjustment in positioning (for example, to accommodate a thicker or thinner vertical member).  
Regarding claim 13, the combination from claim 12 discloses wherein the second coupler includes: a second bolt (6 – Basset) extending through the second plate slot (Basset – hole in 8 receiving 6 (elongated by Tartaglia)) and through the arm mounting slot (slot in 110 (Owen) receiving 6 (Basset)) to extend past the arm front face (Basset – bolt (6) extends past outer faces of rail and plate).  The combination fails to disclose a nut.  However, Tartaglia discloses a fastener connection including a bolt (40) and a nut (41) threadingly mounted to the bolt.  It would have been obvious to one of ordinary skill to have used bolts and nuts in the combination because the modification only involves a simple substitution of one known, equivalent fastener element for another to obtain predictable results.  The combination discloses a second nut (41 – Tartaglia) threadingly mounted to the second bolt (6 – Basset) proximate the front face and configured to press the front face of the arm (110 - Owen) towards the second plate (8 – Basset) to compress the vertical member (20, 22 – Lentz) between the second plate and the arm.  Any necessary reversal of the bolt/nut would have been obvious because it only involves a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
	Regarding claim 14, the combination from claim 12 discloses wherein the arm mounting slot extends longitudinally to enable the second coupler to extend through the arm mounting slot in a selected longitudinal position along the arm.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz, Owen and Basset, further in view of US Patent 9,321,406 to Loken.
Regarding claim 15, although the combination from claim 9 discloses a support plate, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Loken discloses a bicycle carrier including a support plate (any of 13, 14, 15, 16).  It would have been obvious to one of ordinary skill to have included wheel cradles in place of the posts (122 – Owen) because it would more securely hold the wheels.  Further, the modification only involves a simple substitution of one known, equivalent bicycle wheel holding element for another to obtain predictable results.
Regarding claim 16, the combination from claim 15 discloses wherein the support plate is operable to restrict the item from contacting the vertical member proximate the arm when the item is supported by the hook (the plate (Loken) satisfies this intended use).
Regarding claim 17, the combination from claim 15 discloses wherein the support plate defines a recess (inner portion of plate receiving the wheel) to receive a portion of the item and to restrict the item from moving by abutting the portion of the item within the recess on multiple sides (the wheel is restricted as claimed).
Regarding claim 18, the combination from claim 15 discloses wherein: the arm includes a second retention strap (Loken – 97) proximate the recess; and the second retention strap is operable to selectively restrict the portion of the item within the recess from exiting the recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734